Citation Nr: 1227932	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from December 1972 to December 1976.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that in pertinent part denied service connection for a bilateral hearing loss disability. 

In an October 2010 rating decision, the RO denied service connection for sleep apnea.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case.  However, no VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information, was received from the Veteran and the RO administratively closed that appeal.  Because no substantive appeal was submitted, the Board has no jurisdiction over that issue.  

Entitlement to service connection for a right ear hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  During active service, the Veteran was exposed to loud noise that would adversely affect his hearing.

2.  There was an upward shift in the Veteran's hearing thresholds in both ears during active service. 

3.  The requirements for a left ear hearing loss disability were not met until many years after separation from service.

4.  There is a medically sound basis to attribute the post-service findings to loud noise in service.  


CONCLUSION OF LAW

A left ear hearing loss disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection for a Left Ear Hearing Loss Disability

Service connection may be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "Direct" service connection may be established for a current disability when the evidence shows affirmatively that the disability resulted from injury or disease incurred (or aggravated) during active service.  Id.  "Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each disabling condition shown by Service Treatment Reports (STRs, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his current medical records, and all other pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary (that is, VA) posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. §  3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2012), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In this case, both ears had normal hearing upon entry into active military service.  Four years later, at the time of separation, neither ear met VA's standards for a hearing loss disability, although a comparison of the entry and discharge audiograms strongly suggest that a significant upward shifting of hearing thresholds in both ears occurred during active service.  An October 2007 VA audiogram clearly shows that the Veteran's left ear hearing loss meets VA's disability requirements at this time.  

The Veteran's DD-214 reflects service aboard aircraft carriers, where there is a significant noise level and great potential for injury due to acoustic trauma.  The Veteran served as an aviation electrician's mate.  

The Veteran has provided competent, credible evidence of noise exposure during flight-deck duty and during firearms training and qualification during active service.  His testimony and statements concerning such noise exposure are credible, as they are consistent with his service record.  The Veteran's lay evidence and testimony of noise exposure during active service must be accorded some weight, as it is competent, credible, and therefore persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board concludes that the lay evidence provides a medically sound basis to attribute the current hearing loss to noise exposure in service.  

In October 2007, a VA audiologist examined the Veteran's hearing and attributed tinnitus to noise exposure during active service; however, the audiologist dissociated a left-ear hearing loss disability from active service on the basis of intercurrent causation.  The VA audiologist conceded, however, that "shooting off the right shoulder" can cause a left-sided hearing loss.  The Board infers from this ambiguous phraseology that shooting a firearm might cause hearing loss.  

The Board also infers, from the October 2007 VA audiology opinion, that exposure to gunfire during active service should not be dissociated from the current left ear hearing loss disability, especially where the STRs show a significant upward shift in hearing thresholds at the time of discharge from active service and the audiologist admitted that gunfire might cause hearing loss.  While the VA audiometrist discussed evidence of intercurrent causation (post-service hunting), the audiologist has: (1) overstated the Veteran's post-service gunfire exposure, as he fired weapons infrequently after active service; and, (2) understated the Veteran's in-service gunfire exposure, as he also hunted during active service and he fired other weapons during active service.  Thus, the audiometry opinion, attributing a left ear hearing loss disability solely to post-service hunting, is based on an inaccurate fact.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Recently, the Veteran submitted, along with a waiver of his right to initial RO review, a copy of VA's "Duty MOS Noise Exposure Listing."  That publication reflects that it is "highly probable" that he received hazardous [emphasis added] noise exposure during active service as an aviation electrician's mate.  The Board infers from this publication that it is possible, perhaps probable, that he received sufficient noise exposure to produce hearing loss during active service.  As such, while this document does not establish service connection, it does corroborate the separation examination report, which, as mentioned above, shows a significant upward shift in hearing thresholds during active service.  

Therefore, although the requirements for a left ear hearing loss disability were not met until many years after separation from service, there is evidence of exposure to acoustic trauma in service that would adversely affect the auditory system, there was an upward shift in tested thresholds in service, and there is a medically sound basis to attribute the post service findings to loud noise in service.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a left ear hearing loss disability will therefore be granted.


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.





REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran seeks service connection for a right ear hearing loss disability.  VA audiometry in October 2007 showed that right ear hearing acuity was within normal limits, that is, no right ear hearing threshold was 40-decibels (db) or greater, no three hearing thresholds were 26-db or greater, and the right ear speech recognition score was above 94 percent.  He underwent another VA audiometry evaluation in July 2011; however, that audiometry report does not include necessary details.  

The July 2011 VA audiometry report does not contain the information necessary to determine whether any right ear hearing threshold was 40-db or greater, or, whether any three hearing thresholds were 26-db or greater; or, whether the right ear speech recognition score was 94 percent or less.  The Board notes, however, that the recent (November 2011) supplemental statement of the case (SSOC) mentions that a mild right ear sensorineural hearing loss has been demonstrated and that, "...the evidence shows a bilateral hearing loss..."  

The Veteran recently submitted a copy of VA's "Duty MOS Noise Exposure Listing."  That publication reflects that it is "highly probable" that he received hazardous [emphasis added] noise exposure during active service as an aviation electrician's mate.  Upon VA audiometry evaluation, if a right ear hearing loss disability is now shown, the AMC should then obtain a medical nexus opinion that considers all the evidence, including the above-mentioned and recently-submitted VA publication. 

Consistent with VA's duty to assist, the Veteran should be re-evaluated for a right-ear hearing loss disability.  Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an audiometry evaluation of the right ear.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him for a right ear hearing loss disability, and determine if a right ear hearing loss disability exists.  

If a right ear hearing loss disability exists, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the right ear hearing loss disability is related to active military service.  The examiner should offer a rationale for any conclusion in a legible report.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for service connection for a right ear hearing loss disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board, or by Court, for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


